18-30051-hcm Doc# Filed 01/02/20 Entered 01/02/20 08:11:10 Main Document Pg 1 of 6
18-30051-hcm Doc# Filed 01/02/20 Entered 01/02/20 08:11:10 Main Document Pg 2 of 6
18-30051-hcm Doc# Filed 01/02/20 Entered 01/02/20 08:11:10 Main Document Pg 3 of 6
18-30051-hcm Doc# Filed 01/02/20 Entered 01/02/20 08:11:10 Main Document Pg 4 of 6
18-30051-hcm Doc# Filed 01/02/20 Entered 01/02/20 08:11:10 Main Document Pg 5 of 6
18-30051-hcm Doc# Filed 01/02/20 Entered 01/02/20 08:11:10 Main Document Pg 6 of 6



                            UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

  In Re:                                             Case No. 18-30051-hcm
  Luis F. Tellez-Giron
   aka Luis Fernando Tellez-Giron Delgado
                                                     Chapter 13
   aka Luis Fernando Tellez Giron
   fdba Tellez-Giron & Associates
  Debtor.                                            Judge H. Christopher Mott

                                   CERTIFICATE OF SERVICE

 I certify that on January 2, 2020, a copy of the foregoing Notice of Mortgage Payment Change
 was filed electronically. Notice of this filing will be sent to the following party/parties through
 the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

           Marissa Amanda Hackert, Debtor’s Counsel
           tanzy.borrego@gmail.com

           Jessica Medina, Debtor’s Counsel
           tanzy.borrego@gmail.com

           Stuart C. Cox, Chapter 13 Trustee
           mchavez@ch13elpaso.com

           Office of the United States Trustee
           ustpregion07.sn.ecf@usdoj.gov

 I further certify that on January 2, 2020, a copy of the foregoing Notice of Mortgage Payment
 Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
 following:

           Luis F. Tellez-Giron, Debtor
           5812 Durill St.
           Santa Teresa, NM 88008

  Dated: January 2, 2020                             /s/ D. Anthony Sottile
                                                     D. Anthony Sottile
                                                     Authorized Agent for Creditor
                                                     Sottile & Barile, LLC
                                                     394 Wards Corner Road, Suite 180
                                                     Loveland, OH 45140
                                                     Phone: 513.444.4100
                                                     Email: bankruptcy@sottileandbarile.com
